         Case 3:19-cv-01547-JBA Document 65 Filed 08/16/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT
MICHAEL SIMONS,                          :
     Plaintiff,                          :             3:19-CV-01547 (VAB)
                                         :
v.                                       :
                                         :
YALE UNIVERSITY,                         :
PETER SALOVEY,                           :
ROBERT ALPERN, M.D.,                     :
UNKNOWN PERSONS,                         :
     Defendants.                         :             AUGUST 16, 2021


               CONSENT MOTION TO MODIFY SCHEDULING ORDER

      The Plaintiff, through counsel, respectfully moves the Court to modify the

scheduling order in this case, extend the time for discovery, and reset the deadlines for

dispositive motions as follows:

      Discovery completed by November 1, 2021.

      Dispositive motions due by January 10, 2022

      Joint Trial Memorandum due by February 11, 2022 or thirty (30) days after

Court’s ruling on dispositive motions.

      In support thereof, the undersigned represents the following:

      1. I represent the Plaintiff.

      2. This case turns heavily on the production of documents, specifically

          communications between parties and non-party witnesses. Document

          production has been laborious due to the Plaintiff’s difficulties navigating

          technology.

      3. The Plaintiff has struggled to produce documents, which has delayed his

          deposition substantially. It remains open now pending the supplemental
  Case 3:19-cv-01547-JBA Document 65 Filed 08/16/21 Page 2 of 3




   production of documents by the Plaintiff. The Defendants would like to

   complete the Plaintiff’s deposition, and they need the outstanding documents

   to do so.

4. The Plaintiff also needs additional time to locate, subpoena, and depose key

   out-of-state witnesses who are no longer affiliated with the Defendants.

5. To ensure full and complete discovery in this case, an extension of time is

   necessary to allow all parties a full opportunity to complete discovery.

6. This is the third motion to extend the deadlines set by the Court’s scheduling

   order.

7. Counsel for the defendants consents to the granting of this motion.



                                         The Plaintiff

                                         BY:
                                         /s/ Norman A. Pattis /s/
                                         NORMAN A. PATTIS
                                         Pattis & Smith, LLC
                                         Juris No. 13120
                                         383 Orange Street, First FL.
                                         New Haven, CT 06511
                                         Tel. 203-393-3017
                                         Fax 203-393-9745
                                         npattis@pattisandsmith.com
         Case 3:19-cv-01547-JBA Document 65 Filed 08/16/21 Page 3 of 3




                                    CERTIFICATION
       I hereby certify that on August 16, 2021, a copy of the foregoing was filed

electronically. Notice of this filing was sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                                 BY:
                                                 /s/ Norman A. Pattis /s/
                                                 NORMAN A. PATTIS
